DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 18, 2021, has been entered. Claims 1-5, 7-11, 13-16, and 20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SportsPlay Equipment, Inc., 6-Seat See Saw (non-patent literature; hereinafter SportsPlay), in view of Schaffer (US Patent No. 1,939,927).
Regarding claim 1, SportsPlay discloses an assembly (“See Saw 6 Seat”, see SportsPlay image below) comprising a plurality of seesaws (three seesaws, as shown below) pivotally mounted via a pivot (“fulcrum”) to a frame (“pipe” with three legs), each seesaw comprising a central portion (“rail”) extending between first and second platforms (“seats”). 

    PNG
    media_image1.png
    417
    622
    media_image1.png
    Greyscale

The term “target” and the phrase “for a target toss game” in the preamble describe an intended use of the claimed assembly and do not further limit the structure of the assembly. See MPEP 2111.02. With respect to the target platforms, the examiner notes that the term “target” describes an intended use of the platform, and the phrase “to receive a projectile” describes a functional limitation of the platforms. With respect to functional limitations and statements of intended use, the Examiner notes that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). An apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. In this case, SportsPlay teaches the structural limitations of the claimed assembly as discussed above, and the first and second platforms (i.e., the seats) are dimensioned such that they are inherently capable of performing the functional limitation of receiving a projectile (since the seats are sufficiently 
SportsPlay differs from the claimed invention in that SportsPlay does not teach the pivot is comprised of a first spring and a second spring. The examiner notes that the term “comprised of” is interpreted in view of Applicant’s disclosure to mean “includes” (see specification at para. 0032 and Fig. 4). However, Schaffer further teaches (Fig. 3) that it is known in the seesaw art to include a first spring (11) and a second spring (12) as part of the pivot of a seesaw (pg. 1, lines 43-54; the pivot being the assembly of components shown in Fig. 3 that includes the springs 11 and 12 and together functions to pivot the seesaw), in order to bias the seesaw in a substantially horizontal position (pg. 1, lines 1-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly of SportsPlay by adding first and second springs to the pivot of each seesaw, so that the seesaw is normally held in a substantially horizontal position, in order to enhance the efficiency and safety of the seesaw (Schaffer, pg. 1, lines 1-6). For further discussion of this combination, see Response to Arguments below.
Regarding claim 2, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 1. SportsPlay further discloses the frame comprises a first support member (“leg”) extending between a first base (see footing, pg. 2 of SportsPlay document) and a crossmember (“pipe”), and a second support member (“leg”) extending between a second base (“footing”) and the crossmember (“pipe”).
claim 3, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 1. SportsPlay further discloses the first and second target platforms (i.e., the seats) comprise a target surface (i.e., the top surface of the seats, as shown in image above).
Regarding claim 4, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 3. SportsPlay does not teach each platform includes a barrier. However, Shaffer further teaches (Fig. 1) a barrier (see annotated Fig. 1 below) on the platforms (seats 5) at each end of the seesaw. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly of SportsPlay by adding a barrier to each platform, in order to prevent users from sliding off the platforms during use. The examiner notes that the barrier taught by Shaffer would be inherently capable of performing the function of retaining the projectile thereon, e.g., by preventing the projectile from sliding off the platforms during use. 

    PNG
    media_image2.png
    325
    517
    media_image2.png
    Greyscale

claim 5, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 4. The pivot of SportsPlay discussed above is clearly understood to perform the functional limitation of permitting the seesaw to pivot from a neutral position to a raised position and a lowered position, since a seesaw is, by definition, “a long plank balanced on a central fulcrum so that with a person riding on each end, one end goes up as the other goes down” (American Heritage® Dictionary of the English Language, Fifth Edition). Likewise, Schaffer’s pivot (including springs 11, 12, Fig. 3) is also understood to perform the same functional limitation of permitting the seesaw to pivot from a neutral position to a raised position and a lowered position (pg. 1, lines 65-71). Therefore, when the pivot of SportsPlay is modified to include springs as taught by Schaffer, as discussed above for claim 1, it would be readily apparent to one of ordinary skill in the art that the pivot would perform the function of permitting the seesaw to pivot from a neutral position to a raised position and a lowered position.
Regarding claim 7, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 5. SportsPlay further teaches the crossmember (“pipe”) is pivotally connected to at least three seesaws (as shown in image above).
Regarding claim 8, SportsPlay discloses an assembly (“See Saw 6 Seat”, see SportsPlay image above) comprising: a frame including a first support member (“leg”) extending between a first base (see footing, pg. 2 of SportsPlay document) and a crossmember (“pipe”), and a second support member (“leg”) extending between a second base (see footing, pg. 2) and the crossmember (“pipe”); and a plurality of seesaws (three seesaws, as shown above) pivotally mounted via a pivot (“fulcrum”) to the crossmember (“pipe”), each seesaw comprising a central is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc. An apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber. See MPEP 2114. In this case, SportsPlay teaches the structural limitations of the claimed assembly as discussed above, and the first and second platforms (i.e., the seats) are dimensioned such that they are inherently capable of performing the functional limitation of receiving a projectile (since the seats are sufficiently large to receive a projectile such as, for example, a beanbag). Therefore, preamble recitation of intended use and the functional limitation “to receive a projectile” do not distinguish the claimed assembly from that of SportsPlay.
SportsPlay differs from the claimed invention in that SportsPlay does not teach the pivot is comprised of a first spring and a second spring. As noted above, the term “comprised of” is interpreted in view of Applicant’s disclosure to mean “includes” (see specification at para. 0032 and Fig. 4). However, Schaffer further teaches (Fig. 3) that it is known in the seesaw art to include a first spring (11) and a second spring (12) as part of the pivot of a seesaw (pg. 1, lines 43-54; the pivot being the assembly of components shown in Fig. 3 that includes the springs 11 and 12 and together functions to pivot the seesaw), in order to bias the seesaw in a substantially horizontal position (pg. 1, lines 1-6). Therefore, it would have been obvious to one 
Regarding claim 9, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 8. SportsPlay further discloses the first and second target platforms (i.e., the seats) comprise a target surface (i.e., the top surface of the seats, as shown in image above).
Regarding claim 10, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 9. SportsPlay does not teach each platform includes a barrier. However, Shaffer further teaches a barrier (see annotated Fig. 1 above) on the platforms (seats 5) at each end of the seesaw. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of SportsPlay by adding a barrier to each platform, in order to prevent users from sliding off the platforms during use. The examiner notes that the barrier taught by Shaffer would be inherently capable of performing the function of retaining the projectile thereon, e.g., by preventing the projectile from sliding off the platforms during use. 
Regarding claim 11, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 8. The pivot of SportsPlay discussed above is clearly understood to perform the functional limitation of permitting the seesaw to pivot from a neutral position to a raised position and a lowered position, since a seesaw is, by definition, “a 
Regarding claim 13, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 11. SportsPlay further teaches the crossmember (“pipe”) is pivotally connected to at least three seesaws (as shown in image above).
Regarding claim 14, SportsPlay discloses an assembly (“See Saw 6 Seat”, see SportsPlay image above) comprising: a frame including a first support member (“leg”) extending between a first base (see footing, pg. 2 of SportsPlay document) and a crossmember (“pipe”), and a second support member (“leg”) extending between a second base (see footing, pg. 2) and the crossmember (“pipe”); and at least three seesaws (three seesaws, as shown above), each pivotally mounted in parallel via a pivot (“fulcrum”) to the crossmember (“pipe”), each seesaw comprising a central portion (“rail”) extending between first and second platforms (“seats”). 
As discussed above, the term “target” and the phrase “for a target toss game” in the preamble describe an intended use of the claimed assembly and do not further limit the structure of the assembly. See MPEP 2111.02. With respect to the target platforms, the is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc. An apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber. See MPEP 2114. In this case, SportsPlay teaches the structural limitations of the claimed assembly, as set forth above, and the first and second platforms (i.e., the seats) are dimensioned such that they are inherently capable of performing the functional limitation of receiving and retaining a projectile (since the seats are sufficiently large to receive and retain a projectile such as, for example, a beanbag). Similarly, the limitation “wherein landing the projectile on the first target platform or the second target platform causes the seesaw to articulate about the pivot to a raised position or to a lowered position” is a functional limitation of the claimed assembly, describing a function of the assembly (i.e., articulating about the pivot to a raised position or to a lowered position) in the context of an intended use (i.e., when landing a projectile on the first or second platform). The seesaws of SportsPlay are inherently capable of performing this function, since a seesaw is, by definition, “a long plank balanced on a central fulcrum so that with a person riding on each end, one end goes up as the other goes down” (American Heritage® Dictionary of the English Language, Fifth Edition). The seesaws of SportsPlay would be clearly understood to perform the same function of articulating about the pivot to a raised position or to a lowered position when force is applied by landing a projectile on one of the platforms.
SportsPlay does not teach the pivot biases the seesaw to a neutral position and is comprised of first and second springs. As noted above, the term “comprised of” is interpreted 
Regarding claim 15, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 14. SportsPlay further discloses the first and second target platforms (i.e., the seats) comprise a target surface (i.e., the top surface of the seats, as shown in image above).
Regarding claim 16, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 15. SportsPlay does not teach each platform includes a barrier. However, Shaffer further teaches (Fig. 1) that it is known in the seesaw art to include a barrier (see annotated Fig. 1 above) on the platforms (seats 5) at each end of the seesaw. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of SportsPlay by adding a barrier to 
Regarding claim 20, the modified SportsPlay teaches the claimed invention substantially as claimed, as set forth above for claim 14. The limitation “the first and the second target platforms correspond to a point during gameplay” describe an intended use of the claimed assembly and do not further limit the structure of the claimed assembly. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, the prior art teaches each and every structural limitation of the claimed assembly, as set forth in detail above, and the manner in which the claimed assembly is to be employed (i.e., for scoring points during gameplay) does not differentiate the claimed assembly from the prior art.
Response to Arguments
Applicant's arguments filed November 18, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the springs of Schaffer (11, 12, Fig. 3) are not in the pivot (which Applicant identifies as the ears 8), the examiner notes that the pivot of Schaffer is understood to include the assembly of components shown in Fig. 3 that, in 

    PNG
    media_image3.png
    308
    529
    media_image3.png
    Greyscale


	In response to Applicant’s argument that it is not clear that modifying SportsPlay with springs as taught by Shaffer would provide any function at all because the utility of Schaffer’s springs are a result of the pivot being located at the base rather than at the cross member, the examiner notes that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton,” and “in many cases a person or ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 421, 82 USPQ2d 1385, 1397 (2007). It appears to the examiner that it would have been obvious to one of ordinary skill in the art, and well within the level of ordinary skill in the art, to add springs as taught by Schaffer to the pivots of the seesaws of SportsPlay, for example, by simply attaching one end of the springs to the underside of the seesaw (e.g., by anchor plates as at 13 in Schaffer, Fig. 3) and attaching the opposite end of the springs to a leg of the frame (e.g., at the part labeled 343-501 T-Fitting in the SportsPlay image, analogous to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 26, 2022/